PER CURIAM.
This case numbered 7135 is a companion to case numbered 7028 (237 N. W. 561), recently decided. Appellant herein is the state bonding department of the state of South Dakota, which became surety on Howard’s bond 'in the penal sum of $25,000. This case is ruled by the decision in that case. The judgment appealed from is reversed, and the cause remanded for further proceedings in harmony with the opinion in case numbered 7028.
POLLEY, P. J, and CAMPBELL, WARREN, and RUDOLPH, JJ, concur.
MISER, C, sitting in lieu of ROBERTS, J, who deems himself disqualified.